IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0366
                            Filed December 19, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NOAH ANTHONY MOORE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, Myron L.

Gookin, Judge.



      The defendant appeals his conviction for delivery of methamphetamine.

AFFIRMED.



      R.E. Breckenridge of Breckenridge Law PC, Ottumwa, for appellant.

      Thomas J. Miller, Attorney General, Kyle Hanson and Tyler J. Buller,

Assistant Attorneys General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                           2


McDONALD, Judge.

       Following a jury trial, Noah Moore was convicted of delivery of

methamphetamine, five grams or less, in violation of Iowa Code section

124.401(1)(c)(6) (2016), and sentenced to fifteen years in prison as a habitual

offender. On appeal, Moore contends the district court failed to properly consider

his motion for new trial, which asserted, as relevant here, the verdict was contrary

to the weight of the evidence. Moore concedes the district court applied the correct

legal standard in ruling on the motion, he just disagrees with the decision.

       The appeal is without merit. Our review is not whether the verdict is contrary

to the weight of the evidence but only whether the district court abused its

considerable discretion in denying the motion.         See State v. Shanahan, 712

N.W.2d 121, 135 (Iowa 2006) (“We review a trial court’s ruling on a motion for new

trial for an abuse of discretion.”); State v. Reeves, 670 N.W.2d 199, 203 (Iowa

2003) (“[A]ppellate review is limited to a review of the exercise of discretion by the

trial court, not of the underlying question of whether the verdict is against the weight

of the evidence.”); State v. Ellis, 578 N.W.2d 655, 659 (Iowa 1998) (stating the

correct standard is whether the verdict is “contrary to the weight of the evidence”).

We find no abuse of discretion in the district court’s thorough and considered

ruling. To the extent the defendant raises a separate claim regarding his Fifth

Amendment rights, we conclude the claim is without merit.

       AFFIRMED.